DETAILED ACTION
This action is a response to an application filed 12/14/21 in which claims 1-19 and 31-37.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 11-14, 16-19 and 31-37 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dalsgaard et al. (Pub. No.: 2018/0279312), herein Dalsgaard.  

As to claim 1, Dalsgaard teaches a wireless device comprising processing circuitry operable to: 

select, based at least in part on a determined coverage level, one of a plurality of configurations for sharing gaps between intra- and inter-frequency measurements (Dalsgaard [0023] a value of the measurement gap usage may depend on a coverage enhancement mode and [0024] sending from the network entity to the user equipment a signal comprising the measurement gap usage indication and Fig. 3 there is a plurality of configurations for measurement gaps for intra- and inter- frequency measurements) ; and
 
perform one or more measurements according to the selected configuration for sharing gaps (Dalsgaard [0045] UE may spend performing measurements and [0049] the UE may follow either a half-half split or an equal split when performing intra-frequency and inter-frequency carrier measurements)

As to claim 16, Dalsgaard teaches a method for use in a wireless device, the method comprising: 
selecting, based at least in part on a determined coverage level, one of a plurality of configurations for sharing gaps between intra- and inter-frequency measurements (Dalsgaard [0023] a value of the measurement gap usage may depend on a coverage enhancement mode and [0024] sending from the network entity to the user equipment a signal comprising the measurement gap usage indication and Fig. 3 there is a plurality of configurations for measurement gaps for intra- and inter- frequency measurements); and 
performing one or more measurements according to the selected configuration for sharing gaps (Dalsgaard [0045] UE may spend performing measurements and [0049] the UE may follow either a half-half split or an equal split when performing intra-frequency and inter-frequency carrier measurements)

As to claim 31, Dalsgaard teaches a non-transitory computer readable medium comprising logic that, when executed by processing circuitry of a wireless device, causes the wireless device to perform the method of claim 16 (Dalsgaard Fig. 8 (812) memory)

As to claim 32, Dalsgaard teaches a method for use in a network node, the method comprising:
 selecting, based at least in part on a determined coverage level of a wireless device, one of a plurality of configurations for use by the wireless device for sharing gaps between intra- and inter-frequency measurements (Dalsgaard [0023] a value of the measurement gap usage may depend on a coverage enhancement mode and [0024] sending from the network entity to the user equipment a signal comprising the measurement gap usage indication and Fig. 3 there is a plurality of configurations for measurement gaps for intra- and inter- frequency measurements);; and 
transmitting the selected configuration for sharing gaps to the wireless device (Dalsgaard [0024] sending from the network entity to the user equipment a signal comprising the measurement gap usage indication)
  
As to claim 36, Dalsgaard teaches a network node comprising processing circuitry operable to: 
select, based at least in part on a determined coverage level of a wireless device, one of a plurality of configurations for use by the wireless device for sharing gaps between intra- and inter-frequency measurements (Dalsgaard [0023] a value of the measurement gap usage may depend on a coverage enhancement mode and [0024] sending from the network entity to the user equipment a signal comprising the measurement gap usage indication and Fig. 3 there is a plurality of configurations for measurement gaps for intra- and inter- frequency measurements); and
 transmit the selected configuration for sharing gaps to the wireless device (Dalsgaard [0024] sending from the network entity to the user equipment a signal comprising the measurement gap usage indication)
  
As to claim 37, Dalsgaard teaches non-transitory computer readable medium comprising logic that, when executed by processing circuitry of a network node, causes the network node to perform the method claim 32 (Dalsgaard Fig. 8 (822) memory)

As to claim 2, Dalsgaard teaches the wireless device of claim 1, the wireless further operable to determine the coverage level of the wireless device with respect to the serving cell (Dalsgaard [0055]  In certain other embodiments, the serving cell conditions and/or the number and conditions of the detected neighbor cells may be used in determining X)

Claim 17 is rejected for the same reasons stated in claim 2.


As to claim 3, Dalsgaard teaches the wireless device of claim 1, wherein the configuration for sharing gaps allocates a pre-defined percentage of gaps (X) for intra-frequency measurements and a remaining percentage of gaps (100-X) for inter- frequency measurements (Dalsgaard Fig. 4 and [0052] Yintra a predefined percentage of gaps for intra and the remaining for inter)

Claim 18 is rejected for the same reasons stated in claim 3.

As to claim 4, Dalsgaard teaches the wireless device of claim 1, wherein to select the configuration for sharing gaps, the wireless device is operable to: 
select a first configuration for sharing gaps in response to determining that the coverage level corresponds to a first coverage level (Dalsgaard [0055] In certain embodiments, the X values may depend on the coverage enhanced mode of the network. Two different X values may be provided for two different coverage enhanced modes); and 
select a second configuration for sharing gaps in response to determining that the coverage level corresponds to a second coverage level (Dalsgaard [0055] In certain embodiments, the X values may depend on the coverage enhanced mode of the network. Two different X values may be provided for two different coverage enhanced modes); 
wherein the second coverage level is associated with worse coverage than the first coverage level and the second configuration for sharing gaps allocates a higher percentage of gaps for intra-frequency measurements than the first configuration for sharing gaps (Dalsgaard [0053] if the UE loses one or more intra-frequency cells (worse coverage) it may once again allocate a very large Yintra percentage of the measurement gaps)

	Claim 19 is rejected for the same reasons stated in claim 4.
	Claim 34 is rejected for the same reasons stated in claim 4.
As to claim 5, Dalsgaard teaches the wireless device of claim 1, wherein to select the configuration for sharing gaps, the wireless device is operable to use the determined coverage level to select one of a plurality of tables, each table comprising one or more schemes that indicate how to share gaps between intra- and inter-frequency measurements (Dalsgaard Fig. 4 (420) and (430) two (plurality) of tables)

As to claim 6, Dalsgaard teaches the wireless device of Claim 5, wherein the one or more schemes associated with a table that corresponds to a low coverage level allocate a higher percentage of gaps for intra-frequency measurements than the respective one or more schemes associated with a table that corresponds to a normal coverage level (Dalsgaard [0053] if the UE loses one or more intra-frequency cells (worse coverage) it may once again allocate a very large Yintra percentage of the measurement gaps)


As to claim 11, Dalsgaard teaches the wireless device of claim 1 wherein the coverage level is based at least in part on a number of repetitions used by the wireless device during a random access procedure (Dalsgaard [0055] Coverage enhanced mode B may be characterized by a medium or large number of repetitions for Physical Random Access Channel (PRACH))

As to claim 12, Dalsgaard teaches the wireless device of claim 1, wherein the coverage level is determined from a plurality of coverage levels, the plurality of coverage levels comprising at least a first coverage level and a second coverage level (Dalsgaard [0055] In certain embodiments, the X values may depend on the coverage enhanced mode of the network. Two different X values may be provided for two different coverage enhanced modes);

As to claim 13, Dalsgaard teaches the wireless device of claim 1, wherein the first coverage level corresponds to coverage enhanced mode A (CEModeA) and the second coverage level corresponds to coverage enhanced mode B (CEModeB) (Dalsgaard [0055] In certain embodiments, for example, an X value of a network indicator in a coverage enhanced mode A may be different that the X value of the same network indication in a coverage enhanced mode B)

Claim 35 is rejected for the same reasons stated in claim 13.

As to claim 14, Dalsgaard teaches the wireless device of claim 1 wherein to select the configuration for sharing gaps, the wireless device is operable to use the determined coverage level to select a portion of a table that is associated with the determined coverage level, wherein each portion of the table comprises one or more schemes that indicate how to share gaps between intra- and inter-frequency measurements (Dalsgaard Fig. 4 (420) and (430) two (plurality) of tables portion of table)


As to claim 33, Dalsgaard teaches the method of Claim 32, further comprising determining the coverage level of the wireless device with respect to a serving cell (Dalsgaard [0055]  In certain other embodiments, the serving cell conditions and/or the number of conditions of the detected neighbor cells may be used in determining X)

  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dalsgaard and Braun (Pub. No.: 2016/0198385), herein Braun.
As to claim 9, Dalsgaard teaches the wireless device of claim 1, 

Dalsgaard does not teach
wherein the coverage level is based at least in part on a signal quality and/or a signal strength of a signal that the wireless device receives from the serving cell
Howver Braun does teach
wherein the coverage level is based at least in part on a signal quality and/or a signal strength of a signal that the wireless device receives from the serving cell (Braun [0058] RSRP coverage level)

	It would have been obvious before the effective filing date to combine the teachings of Dalsgaard and Braun, because Braun teaches us signal strength measurements can determine when there is a change in signal strength and to perform a handover (Braun [0018] and [0089])

As to claim 10, the combination of Dalsgaard and Braun teach the wireless device of claim 1 wherein the coverage level is based at least in part on a signal quality and/or a signal strength of a signal that the serving cell receives from the wireless device (Braun [0058] RSRP coverage level)

It would have been obvious before the effective filing date to combine the teachings of Dalsgaard and Braun, for the same reason stated in claim 9.

As to claim 15, the combination of Dalsgaard and Braun teach the wireless device of claim 1, the wireless device further operable to use a result of the one or more measurements for an operational task (Braun [0089] report (operation task) measurement results)

It would have been obvious before the effective filing date to combine the teachings of Dalsgaard and Braun, for the same reason stated in claim 9.



Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYANAH S GEORGE whose telephone number is (571)272-8880.  The examiner can normally be reached on 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 572-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AYANAH S. GEORGE
Primary Examiner
Art Unit 2467



/AYANAH S GEORGE/Primary Examiner, Art Unit 2467